Appeal by employer and its insurance carrier from an award in favor of claimant. The sole question raised is whether or not a heat stroke, which claimant sustained, arose out of "and in the course of her regular employment. The employer was a manufacturer of hunting clothes. The Workmen’s Compensation Board found that on June 11, 1942, claimant sustained accidental injuries while engaged in the regular course of her employment and that such injuries were in the nature of a heat stroke, as a result of which she became disabled. ' The evidence sustains the finding of the board. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.